IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Soto,                               :
                   Petitioner            :
                                         :
             v.                          : No. 611 C.D. 2015
                                         : Submitted: August 28, 2015
Workers’ Compensation Appeal             :
Board (Price Chopper                     :
Operating Co. of PA.),                   :
                  Respondent             :



BEFORE:      HONORABLE BERNARD L. McGINLEY, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                  FILED: November 24, 2015


             John Soto (Claimant) petitions for review of an order of the Workers’
Compensation Appeal Board (Board) that affirmed the decision and order of a
Workers’ Compensation Judge (WCJ) denying a claim petition filed by Claimant
against Price Chopper Operating Company of Pennsylvania (Employer). For the
reasons that follow, we affirm.
             Claimant filed the claim petition on March 20, 2012 alleging that he
suffered an injury to his back on January 1, 2011 while working for Employer as a
meat cutter, as a result of lifting weight up to 150 pounds and constant bending and
twisting. In a May 2, 2012 hearing, Claimant amended the claim petition to reflect
the date of injury as October 27, 2010. Employer filed a timely answer denying
the material allegations of the claim petition.
             In a hearing before the WCJ on the claim petition, Claimant testified
that his work as a meat cutter involved a considerable amount of heavy lifting,
bending, cutting and wrapping meat and breaking down loads. (June 6, 2012
Hearing Transcript (H.T.) at 7, Reproduced Record (R.R.) at 35a.) Claimant
testified that, on October 27, 2010, while attempting to lift a 190 pound box of
bone-in pork, he felt a sharp pain going from his back to his groin and he
immediately reported the injury to his manager, and then to one of the store
managers, Laura Swanson. (Id. at 7-9, R.R. at 35a-37a.) Claimant testified that a
few weeks after the injury he sought treatment with a chiropractor, Edward Hartey,
D.C., when his wife asked him to accompany her to an appointment she had with
Dr. Hartey. (Id. at 10, R.R. at 38a.) Claimant stated that he also has been treating
with Yasin Khan, M.D., a pain management specialist, who has performed
injections and prescribed medications in order to alleviate the symptoms and
provide pain relief. (Id. at 12-14, 20, R.R. at 38a-40a, 48a.) Claimant testified that
he was still working for Employer at the time of the hearing, but only for 5 to 10
hours per week, down from 25 to 35 hours prior to the accident, and that his ability
to work as a meat cutter is limited because he is unable to bend or lift anything
heavy, he cannot stand for long periods, his back tightens and he experiences
numbness in his right thigh and pain radiating from his right lower back to his
groin. (Id. at 8, 15-20, R.R. at 36a, 43a-48a.) Claimant also stated that he was told
that his hours were reduced because there was less work but he believed that his
hours had been distributed to co-workers. (Id. at 17, R.R. at 45a.)



                                           2
             Claimant testified that, prior to October 27, 2010, he had experienced
some back spasms that did not affect his mobility but that after the work injury his
condition worsened and his mobility was significantly affected. (Id. at 9-11, R.R.
at 37a-39a.) On cross-examination, however, Claimant acknowledged that he
stated on forms that he filled out during his first appointment with Dr. Hartey that
his condition was not the result of a work injury, that he had not filled out an injury
report and that his symptoms arose the day before the visit when he could not get
up.   (Id. at 32-35, R.R. at 60a-63a; Hartey Dep. Ex. 1, R.R. at 175a-176a.)
Claimant also acknowledged that he had informed Dr. Hartey, as reflected in a
patient history recorded by Dr. Hartey, that he had experienced back spasms that
brought him to his knees “on and off for years.” (June 6, 2012 H.T. at 35-37, R.R.
at 63a-65a; Hartey Dep. Ex. 1, R.R. at 191a.)
             Claimant presented the testimony of Dr. Hartey, who testified that
during his first examination on November 12, 2010, Claimant stated that he
suffered low back pain, muscle spasms, shooting pain and lock ups, with the last
lock up occurring two to three months prior to that visit. (Hartey Dep. at 5-6, R.R.
at 148a-149a.) Dr. Hartey provided multiple treatments to Claimant over the
ensuing months as the result of acute flare-ups and ordered two MRIs, which
showed degenerative spondylosis of the lumbar spine and mild central canal
stenosis, foraminal narrowing and disc degeneration at levels L4-L5 and L3-L4.
(Id. at 8-10, 22, R.R. at 151a-153a, 165a.) Regarding a diagnosis of Claimant, Dr.
Hartey indicated that Claimant was a “complicated case” and that the degenerative
nature of his lumbar spine was consistent with the manifestation of pain that would
come and go. (Id. at 11, R.R. at 154a.) When asked whether Claimant’s work as a
meat cutter played a role in his injury, Dr. Hartey stated that he felt that “the


                                          3
manual nature of his job could certainly have affected his low back.” (Id. at 12-13,
R.R. at 155a-156a.)      Dr. Hartey acknowledged that he had not placed any
restrictions on Claimant’s ability to work. (Id. at 13, R.R. at 156a.) Dr. Hartey
also stated that Claimant’s wife did not have an appointment on November 12,
2010, the date of Claimant’s first appointment. (Id. at 15, R.R. at 158a.)
             Claimant also presented the testimony of Dr. Khan, who is board-
certified in anesthesiology and pain management and who first treated Claimant on
May 31, 2011. (Khan Dep. at 4-6, R.R. at 85a-87a.) Dr. Khan testified that
Claimant provided a history of severe, continuous back pain along with
intermittent radicular pain from the lower back to the right hip and Claimant
reported that the pain had been present for the last two to three years and worsened
as a result of his job. (Id. at 7, R.R. at 88a.) Based on his review of the MRI
reports, a discography and the physical examination of Claimant, Dr. Khan
concluded that Claimant had a disc bulge at L3-L4, a disc herniation at L4-L5,
lumbar facet disease, fibromyositis and radicular pain on his right side as a result
of nerve irritation. (Id. at 8-10, 17, 20, R.R. at 89a-91a, 98a, 101a.) Dr. Khan
provided treatment including epidural injections, facet injections and a lumbar
rhizotomy and prescribed Claimant narcotic and anti-inflammatory medications.
(Id. at 10-20, R.R. at 91a-101a.) When asked about the cause of Claimant’s
symptoms, Dr. Khan testified that “the type of job he does exacerbates his
symptoms on probably a daily basis because he’s lifting, twisting, turning, doing
all this, heavy lifting, that’s not helping his condition.” (Id. at 21, R.R. at 102a.)
             On cross-examination, Dr. Khan stated that Claimant had not
indicated that he had suffered an acute work event that precipitated the back pain.
(Id. at 25, R.R. at 106a.) Dr. Khan acknowledged that, on an intake form where


                                            4
the patient is asked to select whether the condition was a result of a work injury,
motor-vehicle accident or no known cause, Claimant circled both work injury and
no known cause and wrote that the pain had been going on for many years and
worsened due to his job. (Id. at 22, Ex. 5, R.R. at 103a, 142a.) Dr. Khan further
acknowledged that on another intake form Claimant did not indicate that his
condition was caused by either a work injury or an automobile accident but instead
circled other and next to that wrote “ongoing pain.” (Id. at 24, R.R. at 105a.)
               Employer presented the testimony of Laura Swanson, a store co-
manager at Employer, and Thomas DiBenedetto, M.D., who performed an
independent medical evaluation (IME) on Claimant on July 10, 2012. Swanson
testified that on October 27, 2010 she was working in Claimant’s store and
Claimant reported to her that he injured his groin while lifting a heavy box;
Swanson denied that Claimant ever said that he had injured his back. (Swanson
Dep. at 5-6, R.R. at 205a-206a.) Swanson testified that when Claimant reported
the injury to her, she entered the report into Employer’s computer system and this
report reflects that Claimant felt a sharp pain in his lower stomach or groin area
and does not mention any injury to Claimant’s back. (Id. at 6, 10-12, R.R. at 206a,
210a-212a; Ex. D-1, Form LIBC-344, Employer’s Report of Occupational Injury
or Disease.)     Dr. DiBenedetto, who is board certified in orthopedic surgery,
testified that based on his IME of Claimant, review of medical records and the
history he took from Claimant, he did not believe that Claimant had sustained an
acute injury to his back on October 27, 2010 or that he had suffered an
accumulative-type injury as a result of his work with Employer. (DiBenedetto
Dep. at 4, 16-17, R.R. at 223a, 235a-236a.)         Dr. DiBenedetto allowed that
Claimant’s records showed that he had mild degenerative disease in his spine, but


                                          5
that his symptoms were far out of proportion to his MRI reports. (Id. at 18-20,
R.R. at 237a-239a.) Dr. DiBenedetto further testified that if Claimant had injured
his groin on October 27, 2010 he would have recovered by the date of the IME.
(Id. at 18, R.R. at 237a.)
             In an April 24, 2013 decision and order, the WCJ concluded that
Claimant failed to meet his burden and denied the claim petition. (WCJ Decision
and Order, Finding of Fact (F.F.) ¶35, Conclusion of Law (C.L.) ¶2.) The WCJ
rejected Claimant’s testimony as not credible, specifically noting that Claimant’s
statement that he reported a lower back injury to Employer was contrary to
responses in questionnaires provided to his medical providers and Swanson’s
testimony, which the WCJ accepted as credible. (Id., F.F. ¶¶30-31.) The WCJ also
noted that Claimant’s statement that he accompanied his wife to her appointment
on the date of his first treatment with Dr. Hartey was contradicted by Dr. Hartey’s
testimony that Claimant’s wife did not have an appointment on the day of
Claimant’s first visit. (Id., F.F. ¶31.)
             Regarding the medical evidence, the WCJ found that the testimony of
Dr. Hartey and Dr. Khan were too indefinite to provide unequivocal medical
evidence of a causal relationship between the work incident and disability that is
required to substantiate a claim petition in cases where the causal relationship is
not obvious. (Id., F.F. ¶32.) Furthermore, the WCJ rejected the opinions of Dr.
Hartey and Dr. Khan on the grounds that they were not consistent with Claimant’s
account that the injury was the result of a single work incident and the oral
statements and questionnaire responses by Claimant that indicated that he had
suffered acute flare-ups both before and after the date of the alleged work injury.
(Id.) The WCJ found the testimony of Dr. DiBenedetto as more credible and


                                           6
persuasive than that of Dr. Hartey and Dr. Khan because Dr. DiBenedetto’s
opinion that Claimant did not suffer a lower back injury on October 27, 2010 was
consistent with the medical records showing a pre-existing condition. (Id., F.F.
¶¶32-33.) The WCJ also accepted as persuasive Dr. DiBenedetto’s opinion that
Claimant did not suffer a cumulative work-related injury to his lower back and
found no evidence of record to support a finding that Claimant suffered a groin
injury on October 27, 2010. (Id., F.F. ¶¶33-34.)
              The Board affirmed the denial of the claim petition in a March 17,
2015 opinion and order, concluding that the WCJ’s findings were supported by
substantial evidence and that Claimant was unable to meet his burden of proof
because the WCJ accepted the testimony of Dr. DiBenedetto as credible and did
not accept the testimony of Dr. Hartey and Dr. Khan. (Board Opinion at 2, 8.)
The Board did not agree with the WCJ that Dr. Khan’s testimony that Claimant’s
work “exacerbates his symptoms on probably a daily basis because he’s lifting,
twisting, turning, doing all this, heavy lifting, that’s not helping his condition”
(Khan Dep. at 21, R.R. at 102a) was equivocal medical evidence of the cause of
Claimant’s injury. (Board Opinion at 8.) However, the Board noted that this error
was harmless because the WCJ rejected Dr. Khan’s testimony for other reasons
and also accepted the testimony of Dr. DiBenedetto as more credible and
persuasive than that of Dr. Khan. (Id. at 8.) Claimant petitioned this Court for
review of the Board’s opinion and order.1


1
  Our review of an appeal from a determination by the Board is limited to determining whether
an error of law was committed, whether the WCJ’s necessary findings of fact are supported by
substantial evidence or whether constitutional rights were violated. 2 Pa. C.S. § 704; Dougherty
v. Workers’ Compensation Appeal Board (QVC, Inc.), 102 A.3d 591, 594 n.4 (Pa. Cmwlth.
2014).

                                               7
                On appeal, Claimant argues that the WCJ’s decision denying the
claim petition is contrary to the evidence and substantial evidence exists to support
a conclusion that Claimant suffered a compensable, work-related injury to his
lower back.2 In a claim petition under the Workers’ Compensation Act,3 the
claimant has the burden of proving all elements necessary to support an award of
benefits, including demonstrating that the injury was causally related to the
claimant’s employment. Inglis House v. Workmen’s Compensation Appeal Board
(Reedy), 634 A.2d 592, 595 (Pa. 1993); Coyne v. Workers’ Compensation Appeal
Board (Villanova University), 942 A.2d 939, 945 (Pa. Cmwlth. 2008). Where
there is no obvious causal relationship between the injury and the alleged work-
related cause, the claimant must establish causation through unequivocal medical
evidence. Wagner v. Workers’ Compensation Appeal Board (Ty Construction Co.,
Inc.), 83 A.3d 1095, 1098 (Pa. Cmwlth. 2014); Degraw v. Workers’ Compensation
Appeal Board (Redner’s Warehouse Markets, Inc.), 926 A.2d 997, 1000 (Pa.
Cmwlth. 2007).
                In workers’ compensation matters, we review the evidence in the light
most favorable to the party who prevailed before the WCJ, who is the ultimate
finder of fact and has exclusive authority over questions of credibility and
evidentiary weight. School District of Philadelphia v. Workers’ Compensation
Appeal Board (Hilton), 117 A.3d 232, 246 (Pa. 2015); A & J Builders, Inc. v.


2
   In the summary of argument section of his brief, Claimant also asserts that the WCJ
mischaracterized the testimony of Employer’s witnesses and misstated the testimony of his
treating doctors. (Claimant Br. at 15.) However, Claimant does not indicate in what manner the
WCJ mischaracterized or misstated the testimony of these witnesses and Claimant does not
elaborate on these arguments in the main argument section of his brief. We therefore do not
address these arguments.
3
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1–1041.4, 2501–2708.

                                                8
Workers’ Compensation Appeal Board (Verdi), 78 A.3d 1233, 1238-39 (Pa.
Cmwlth. 2013). The WCJ is free to accept or reject any testimony, in whole or in
part, and to resolve conflicts in the evidence.       Hilton, 117 A.3d at 246;
Westmoreland County v. Workers’ Compensation Appeal Board (Fuller), 942 A.2d
213, 216 n.6 (Pa. Cmwlth. 2008). We will not disturb the WCJ’s findings where
they are supported by substantial evidence, which has been defined as “such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Ryan v. Workmen’s Compensation Appeal Board (Community Health
Services), 707 A.2d 1130, 1134 (Pa. 1998); Fuller, 942 A.2d at 216 n.6.
            Upon review of the evidentiary record before the WCJ, we conclude
that the WCJ’s decision denying the claim petition was supported by substantial
evidence. The WCJ rejected the testimony of Claimant’s medical witnesses, Dr.
Hartey and Dr. Khan, as not credible, while accepting the testimony of Dr.
DiBenedetto as more credible and persuasive. The WCJ explained its rationale for
these credibility determinations, noting specifically that Dr. Hartey’s and Dr.
Khan’s explanations of Claimant’s injuries were not consistent with information
Claimant provided to them and that Dr. DiBenedetto’s testimony was consistent
with the medical records. Furthermore, the WCJ rejected Claimant’s testimony
that he had not had a history of back issues prior to the alleged work incident as
inconsistent with statements made to his doctors and rejected Claimant’s testimony
that he reported a lower back injury as inconsistent with Swanson’s testimony and
the contemporaneous report that she filled out. These findings are conclusive on
appeal and therefore Claimant could not meet his burden of proof to show that he
had suffered a compensable work injury. Because the findings of the WCJ are
supported by the evidence of record, we need not inquire as to whether there is


                                        9
evidence to support contrary findings. Fuller, 942 A.2d at 216 n.6; Stevens v.
Workers’ Compensation Appeal Board (Consolidation Coal Co.), 720 A.2d 1083,
1084 (Pa. Cmwlth. 1998) aff’d, 760 A.2d 369 (Pa. 2000).
             We also agree with the Board that the WCJ erroneously found that Dr.
Khan’s opinion regarding the causation of Claimant’s work injury was equivocal
but that this error was harmless. The WCJ did not reject the testimony of Dr. Khan
solely for the reason that Dr. Khan’s opinion was equivocal; the WCJ also found
Dr. Khan not credible because his testimony was not consistent with Claimant’s
account of a specific incident on October 27, 2010 and the medical forms Claimant
filled out that indicate that Claimant’s condition was not work-related and that he
suffered symptoms prior to October 27, 2010. Where a WCJ erroneously rejects
medical testimony on the basis that it is equivocal but also rejects the testimony as
not credible for independent reasons, the error is not reversible. US Airways v.
Workers’ Compensation Appeal Board (Johnston), 713 A.2d 1192, 1195 (Pa.
Cmwlth. 1998); Holshue v. Workmen’s Compensation Appeal Board (Robideau
Express), 479 A.2d 42, 44-45 (Pa. Cmwlth. 1984).
             Accordingly, the order of the Board is affirmed.




                                       ____________________________________
                                       JAMES GARDNER COLINS, Senior Judge




                                         10
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Soto,                            :
                  Petitioner          :
                                      :
             v.                       : No. 611 C.D. 2015
                                      :
Workers’ Compensation Appeal          :
Board (Price Chopper                  :
Operating Co. of PA.),                :
                  Respondent          :



                                 ORDER


             AND NOW, this 24th day of November, 2015, the order of the
Workers’ Compensation Appeal Board in the above-captioned matter is affirmed.




                                    ____________________________________
                                    JAMES GARDNER COLINS, Senior Judge